DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 6/30/2022 has been entered and made of record. Claims 1-14 remain pending in this application.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2016/0171335 A1 to Aguilera Perez et al.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. 104125395 to Zhao et al in view of U.S. Patent Publication No. 2016/0171335 A1 to Aguilera Perez et al.
As to claim 5, Zhao discloses an apparatus for adjusting a scanning status (mobile terminal of figure 1 and paragraphs 0058-0059), the apparatus configured to perform scanning around a target object to obtain a key frame of the target object, wherein the key frame is used to construct a 3D image of the target object and wherein the apparatus comprises: 
at least one processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to (CPU and memory is an inherit property of a mobile terminal and paragraphs 0024-0028):
determine whether the target object is a preset target type (identifying human face; paragraph 0027 and S203 of figure 2); 
in response to determining that the target object is the preset target type, determine a reference scan parameter (preset condition) corresponding to the preset target type (paragraphs 0028, 0035-0040); 
obtain a real-time scan parameter (shooting condition) used when the apparatus performs scanning around the target object (paragraphs 0028, 0035-0040); 
determine whether the obtained real-time scan parameter conforms to the reference scan parameter (paragraphs 0028, 0048-0055 and S204 of figure 2).
In the embodiment of figure 2, Zhao does not expressly disclose generate a prompt message in response to determining that the real-time scan parameter does not conform to the reference scan parameter, wherein the prompt message is used to prompt a user to adjust a scanning status corresponding to a current scan parameter.
In the embodiment of figure 3, Zhao discloses generate a prompt message in response to determining that the real-time scan parameter does not conform to the reference scan parameter (no at S305 of figure 3), wherein the prompt message is used to prompt a user to adjust a scanning status corresponding to a current scan parameter (S306 of figure 3 and paragraphs 0065-0066 and 0071).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhao’s apparatus by the teaching of Zhao’s embodiment of figure 3 because it would notify the user and allow the user to adjust scanning parameter according to the preset scanning parameter before taking a picture.
Zhao does not expressly disclose performing circular scanning around the target object. 
Perez, in the same area of image processing, teaches circular scanning around the target object (abstract and paragraphs 0003, 0011-0014, 0047). 
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhao’s apparatus by the teaching of Perez because it would allow for obtaining of a plurality of 2D images from the target object in order to create a 3D image of the target object.
As to claim 6, Zhao further discloses wherein if the preset target type is a portrait (human face), the instructions instruct the at least one processor to obtain a scanning distance empirical value for scanning of the portrait as the reference scan parameter (preset distance to object; paragraphs 0008); wherein obtaining a real-time scan parameter used when the apparatus performs scanning around the target object comprises obtaining a real-time scanning distance used when the apparatus scans the portrait, wherein the real-time scanning distance is a real-time distance of the apparatus relative to the portrait during a process during which the apparatus performs scanning around the portrait (paragraphs 0048-0055); and wherein generating a prompt message in response to determining that the real-time scan parameter does not conform to the reference scan parameter comprises: generating a first prompt message if the real-time scanning distance is determined to be greater than the scanning distance empirical value, wherein the first prompt message is used to prompt the user to move the apparatus to approach the target object (paragraphs 0066 and 0071); or generating a second prompt message if the real-time scanning distance is determined to be less than the scanning distance empirical value, wherein the second prompt message is used to prompt the user to move the apparatus away from the target object.
As to claims 1-2, claims 1-2 are for a method (figures 2-3) for adjusting a scanning status that correspond to apparatus claims 5-6. Therefore, they have been analyzed and rejected based on apparatus claims 5-6 respectively above.
As to claims 9-10, claims 9-10 are for a mobile device (figure 1), wherein the device comprises a memory, at least one processor, a bus and a data collection system (camera; paragraphs 0026, 0059) that corresponds to apparatus claims 5-6. Therefore, they have been analyzed and rejected based on apparatus claims 5-6 respectively above.
As to claim 13, Zhao discloses the mobile device as recited in the parent claim. Zhao is silent with respect to the mobile device further comprises an antenna system, wherein the antenna system transceives, under control of the at least one processor, a wireless communication signal to implement wireless communication with a mobile communications network.
The Examiner takes official notice that, a mobile device comprises an antenna system, was well known in the art before the effective filling date of the claimed invention and it would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhao’s mobile device to include an antenna system because it would enhance the wireless communication of the mobile device to another device.
As to claim 14, Zhao discloses the mobile device as recited in the parent claim. Zhao is silent with respect to wherein the mobile communications network comprises one or more of the following: a GSM network, a CDMA network, a 3G network, an FDMA network, a TDMA network, a PDC network, a TACS network, an AMPS network, a WCDMA network, a TDSCDMA network, a WIFI network, or an LTE network.
The Examiner takes official notice that, various mobile communication networks such as: a GSM network, a CDMA network, a 3G network, an FDMA network, a TDMA network, a PDC network, a TACS network, an AMPS network, a WCDMA network, a TDSCDMA network, a WIFI network, or an LTE network, was well known in the art before the effective filling date of the claimed invention and it would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhao’s mobile device to include one or more of the above mobile communication networks because it would allow for wireless communication within the selected communication network.
Allowable Subject Matter
Claims 3-4, 7-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675